Citation Nr: 1738306	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for vertigo associated with bilateral cold ear injury, prior to August 28, 2013.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center which granted service connection for vertigo associated with bilateral cold ear injury at an initial 30 percent rating, effective January 23, 2009.  

The Veteran requested a Board hearing, but then withdrew his request in an April 2017 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating assignable for a peripheral vestibular disorder.

2.  Residuals of the Veteran's bilateral cold ear injury do not include Meniere's syndrome.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for vertigo associated with bilateral cold ear injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  It will be permissible to rate under a closely-related disease or injury where the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's vertigo is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, applicable to peripheral vestibular disorders, at the maximum schedular rating of 30 percent, which is warranted when dizziness and occasional staggering are exhibited.  

A Note following Diagnostic Code 6204 provides: "Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code," which has been satisfied based on the medical record and his service connection grant.  38 C.F.R. § 4.87, Diagnostic Code 6204. 

Under Diagnostic Code 6205 for Meniere's disease, a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

A Note to Diagnostic Code 6205 provides that Meniere's disease can be evaluated either under the preceding criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (Diagnostic Code 6204)), hearing impairment (Diagnostic Code 6100), and tinnitus (Diagnostic Code 6260), whichever method warranted a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate.  38 C.F.R. §4.87 (2016).

The Veteran is currently in receipt of separate ratings for his hearing loss and tinnitus, thus in determining whether an increased rating is assignable in this case, the Board will not consider the hearing loss and tinnitus.  See 38 C.F.R. § 4.14 (rule against pyramiding).

After careful review of the evidence, the Board finds that an initial rating in excess of 30 percent is not warranted, for the reasons stated below.

Historically, the first report of dizziness arose in an August 2007 medical record, when the Veteran complained of inner ear problems, feeling his head spin, and dizziness when lying down at night, bending over, or looking up.  A VA treatment record dated in September 2007 showed that on neurologic examination, the Veteran demonstrated normal gait and heel-to-toe walking; Romberg and Dix-Hallpike tests were negative.  A September 2011 clinical addendum note reported that the Veteran was seen for ear pain that resolved within five to 10 minutes.  The addendum did not note any dizziness or staggering.  At an October 2011 audiology visit, the Veteran complained of shooting deep ear pains at random times, but denied changes in hearing, ear trauma, etc.  The audiology record did not indicate any reports of dizziness, or cerebellar gait.

The Veteran had a Board hearing regarding his service connection for vertigo claim in July 2012.  At the hearing, the Veteran testified that he experienced vertigo if he climbed a ladder, raised his head up quickly, or bent down to retrieve his shoes.  He testified that he first experienced vertigo around 2000 to 2002.  He did not report any imbalance or gait disturbance, to include staggering.

During a September 2012 VA examination for hearing loss and tinnitus, no complaints or concerns relating to vertigo were reported.  A diagnosis of Meniere's was not noted, nor did the Veteran report any imbalance or gait disturbance, to include staggering.

At an October 2012 VA examination, the examiner opined that the Veteran did not have a vestibular condition diagnosis.  The examiner indicated that the Veteran had vertigo that occurred more than once weekly at duration of less than one hour per episode.  The examination revealed that the Veteran had a normal gait; no staggering or cerebellar gait was exhibited.  Romberg and limb coordination tests were normal.  The Dix Hallpike test was positive for vertigo with right-sided maneuver.  Meniere's disease was not diagnosed.

A February 2013 medical record indicated that the Veteran denied any dizziness, lightheadness, or vision changes.  No abnormal gait was noted.  Additional VA treatments dated throughout the course of the appeal are absent any complaint of a gait disturbance, to include staggering, or clinical finding of a cerebellar gait.  No diagnosis of Meniere's disease is noted in these records.

At an August 2013 VA contract examination, the Veteran reported hearing impairment with attacks of vertigo and cerebellar gait more than once weekly, lasting less than an hour in duration; constant tinnitus more than once weekly, lasting less than an hour in duration; and staggering more than once weekly.  On objective examination, the Veteran demonstrated a normal gait and the Romberg test was normal.  The Dix Hallpike test for vertigo was positive for vertigo and nystagmus.  The examiner provided a diagnosis of benign paroxysmal positional vertigo (BPPV); Meniere's disease was not diagnosed.

Review of the Veteran's November 2013 notice of disagreement and his August 2014 VA Form shows he complained of vertigo and dizziness, but there was no mention of staggering or any gait disturbance.

The record as a whole does not support a rating higher than 30 percent.  

Here, the evidence indicates that the Veteran has experienced intermittent dizziness.  The current rating of 30 percent, also contemplates the presence of occasional staggering.  The Veteran has not been found to have Meniere's disease; therefore, the use of the diagnostic code for Meniere's disease (DC 6205) is not for application.  Moreover, the credible evidence does not show the Veteran has a cerebellar gait, which is required for the next higher 60 percent rating under DC 6205.  Throughout the appeal, the evidence shows that the Veteran has exhibited normal gait.  The only time the record indicated cerebellar gait was at the August 2013 VA contract examination and to the extent the examiner noted staggering which occurred more than once weekly-this finding was based solely on subjective information provided by the Veteran.  The prior medical records contradict the Veteran's report as they did not reflect any complaints of gait disturbance or clinical findings of a cerebellar gait.  Rather, normal gait and negative Romberg test is noted.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements regarding the severity of his condition.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent (meaning that he has not been shown to have the medical training or expertise) to determine whether the Diagnostic Code for Meniere's disease is appropriate in this situation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Inasmuch as the Veteran is in receipt of the maximum schedular rating assignable for a peripheral vestibular disorder, and residuals of the Veteran's bilateral ear cold injury do not include Meniere's syndrome, the Board concludes that the criteria for entitlement to a schedular rating in excess of 30 percent for his peripheral vestibular disorder are not met.  

As the preponderance of the competent evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 30 percent for vertigo associated with bilateral cold ear injury is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


